 

LOCKUP AGREEMENT




THIS LOCKUP AGREEMENT (the "Agreement") is entered into as of this __ day of
___________, 2008 (the "Effective Date," and each anniversary of the Effective
Date, an "Anniversary Date") by and between each shareholder listed on Exhibit A
(the "Shareholder") and Angstrom Technologies Corp., a Nevada corporation (the
"Company").




WHEREAS, pursuant to that certain Agreement and Plan of Merger (the “Merger
Agreement”) by and between the Company, Angstrom Microsystems, Inc. and Angstrom
Acquisition Corp. (the “Merger”), dated as of the date hereof, each Shareholder
acquired shares of the Company's common stock, $0.001 par value per share (the
"Common Stock"), all of which shares of Common Stock shall be subject to this
Agreement (such shares of Common Stock are hereinafter referred to as the
"Restricted Shares"); and




WHEREAS, it was a condition precedent to the consummation of the Merger that the
Shareholder agree to refrain from selling the Restricted Shares until the
occurrence of certain events and/or the passage of certain dates (all as
provided in this Agreement);




NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:




1.

Lockup of Shares.

The Shareholder hereby agrees that he will not, except as provided herein, prior
to the second Anniversary Date, sell (including without limitation in a short
sale), transfer, assign or dispose of (by gift or otherwise) (collectively,
"Transfer"), other than Permitted Transfers, any of the Restricted Shares (the
"Transfer Restriction").  Notwithstanding the foregoing, the Restricted Shares
shall cease to be subject to the Transfer Restriction in accordance with the
following provision:




(i)

Death or Incapacity.  Upon the death or incapacity of the Shareholder, all of
the Restricted Shares shall immediately cease to be subject to the Transfer
Restriction.




2.

Permitted Transfers to Trusts.  Notwithstanding the Transfer Restriction,
Transfers of Restricted Shares shall be permitted to any member or members of
the Shareholders immediate family, including the spouse, sibling, child, step
child, grandchild and/or parent of the Shareholder and/or the spouse of any such
person, and any corporation or company under the control of the Shareholder
(holding at least one hundred (100%) percent or its issued capital stock and/or
a trust or family limited partnership for the benefit of such person or persons
(each a "Section 2 Transferee") at any time; provided, however, that (x)
Restricted Shares transferred pursuant to this Section 2 shall remain Restricted
Shares subject to the Transfer Restriction, except as provided in Section 1 and
(y) no transfer under this Section 2 shall be permitted or be recorded in the
records of the Company, unless and until the transferee of such Restricted
Shares agrees by notice in writing to the Company to be bound by the terms of
this Agreement.  




3.

Registration Rights.  Provided that the Shareholder timely provides the
necessary information regarding the Shareholder for inclusion in the
Registration Statement to be filed by the Company pursuant to the Securities Act
of 1933, as amended, with respect to, the Restricted







--------------------------------------------------------------------------------







Shares, the Company shall include the Restricted Shares on such Registration
Statement; to the extent that the Company is not subject to restrictions imposed
by the SEC as to the number of shares of Common Stock registerable thereon.  If
the Company us subject to such restrictions then the Shareholder shall have the
right to demand that a registration statement be filed in respect thereof.  The
existence of an effective registration statement in respect of the shares shall
in no way shorten the periods during which sales are not permitted pursuant to
this Agreement.




4.

Third Party Beneficiaries.  The Shareholder acknowledges and agrees that
pursuant to that certain Merger Agreement, it’s accepting to be bound by the
terms and conditions of this Agreement is a condition precedent to the issuance
to it of the Restricted Shares.  Consequently, the Company agrees that it will
not amend this Agreement without the written consent of the holders of a
majority of the Common Stock of the Company.  Except as set forth above, this
Agreement is solely for the benefit of the Company and the Shareholder, and
nothing contained in any agreement shall be deemed to confer upon anyone other
than the holders of Common Stock and the Company and Shareholder any right to
insist upon or to enforce the performance or observance of any of the
obligations contained herein.




5.

Governing Law/Venue.  This Agreement shall be governed by applicable U.S.
federal securities laws and the internal laws of the State of Delaware (without
regard to any conflict of law provisions).  The sole and exclusive venue for any
legal proceeding involving this Agreement shall be the courts located in the
State of New York.




6.

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.




7.

Amendments and Waivers.  This Agreement may only be amended with the written
consent of the Company and the Shareholder.




[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




ANGSTROM TECHNOLOGIES CORP.




By:_____________________________

Print Name:______________________

Print Title:_______________________

Duly authorized

SHAREHOLDER







_______________________________

Name:





